533 Pa. 61 (1993)
618 A.2d 392
Dwight GRAYBILL,
v.
PROVIDENCE TOWNSHIP, Kenneth Harold Findley, Carol Ann Findley, Earl Bachman, Kelly F. Bachman, Edward Ivan Bachman, and Cathy J. Bachman, Appellants.
Supreme Court of Pennsylvania.
Argued December 9, 1992.
Decided January 7, 1993.
Jeffery D. Wright, James D. Hagelgans, Melinda Fisher Nowak, Lancaster, for appellant.
Melvin Hess, Vivian Narehood, Lancaster, for appellee.
Before NIX, C.J., and LARSEN, FLAHERTY, ZAPPALA, PAPADAKOS, CAPPY and MONTEMURO, JJ.

ORDER
PER CURIAM:
Order affirmed.